Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 1 of 45




                      ([KLELW
                      ([FHUSWHG
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 2 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1                        UNITED STATES DISTRICT COURT

2                       SOUTHERN DISTRICT OF NEW YORK

3      X-------------------------------X

4      H. CHRISTINA CHEN-OSTER,                  :

5      SHANNA ORLICH; ALLISON GAMBA;             :     NO. 10-cv-6950-AT-RWL

6      and MARY DE LUI                           :

7                  Plaintiffs,                   :

8       vs.                                      :

9      GOLDMAN SACHS & CO. and THE               :

10     GOLDMAN SACHS GROUP, INC.,                :

11                 Defendants.                   :

12     X-------------------------------X

13                   ATTORNEYS' EYES ONLY - CONFIDENTIAL

14

15      CIVIL ACTION VIDEOTAPED DEPOSITION OF: ERIKA IRISH BROWN

16

17             C O M P U T E R I Z E D           T R A N S C R I P T

18     of the stenographic notes of the proceedings in the

19     above-entitled matter as taken by and before Rosalie A.

20     Kramm, Certified Shorthand Reporter No. 5469, Certified

21     Realtime Reporter, taken remotely on November 13, 2020,

22     commencing at 10:06 a.m.

23

24     Job No. 4335629

25     Pages 1-165

                                                                    Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 3 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1      A P P E A R A N C E S:
2
3      LIEFF, CABRASER, HEIMANN & BERNSTEIN, LLP
4      BY:     MICHAEL LEVIN-GESUNDHEIT, ESQ.
5              ANNE SHAVER, ESQ.
6              JESSICA MOLDOVAN, ESQ.
7              275 Battery Street - 29th Floor
8              San Francisco, California 94111
9      Attorneys for the Plaintiffs
10
11     SULLIVAN & CROMWELL, LLP
12     BY:     ANN-ELIZABETH OSTRAGER, ESQ.
13             SAMANTHA BRIGGS, ESQ.
14             LEILA R. SIDDIKY, ESQ.
15             ANN-ELIZABETH OSTRAGER, ESQ.
16             1700 New York Avenue N.W. - Suite 700
17             Washington, D.C.              20006
18       Attorneys for the Defendants
19
20     ALSO PRESENT:
21             ADAM HEFT, ESQ. - Goldman Sachs
22             DAVID HALVORSON - Videographer
23
24
25

                                                                  Page 2

                                Veritext Legal Solutions
                                     866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 4 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1                 MS. OSTRAGER:   Objection.     And to the extent    10:19:43

2      your answer would rest on any privileged information, I        10:19:45

3      instruct you not to answer.                                    10:19:49

4      BY MR. LEVIN-GESUNDHEIT:                                       10:19:53

5           Q.    Do you recall learning about any case events        10:19:54

6      that have occurred in this case?                               10:19:56

7                 MS. OSTRAGER:   Same objection.                     10:19:59

8      BY MR. LEVIN-GESUNDHEIT:                                       10:20:02

9           Q.    From someone besides counsel.                       10:20:03

10          A.    I'm not sure what a case event is, so I can't       10:20:09

11     answer that.                                                   10:20:13

12          Q.    Perhaps -- do you recall hearing about any          10:20:16

13     decisions by the judge in this case, from anyone besides       10:20:18

14     counsel?                                                       10:20:23

15          A.    Just only what's been reported in the press;        10:20:25

16     and, you know, my role is focused on the forward, and          10:20:30

17     that's what I'm focused on.                                    10:20:34

18          Q.    Have you been involved in any -- in crafting        10:20:38

19     any messages to Goldman employees about this case?             10:20:41

20                MS. OSTRAGER:   Objection.     And to the extent    10:20:46

21     that your answer would call for privileged information, I      10:20:48

22     instruct you not to answer.                                    10:20:50

23                MR. LEVIN-GESUNDHEIT:     Counsel, I'm not asking   10:20:52

24     for any conversations with counsel about anything.       I'm   10:20:53

25     just asking if she has been involved in crafting messages      10:20:56

                                                                      Page 15

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 5 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1      to Goldman Sachs employees about this case.            I don't   10:20:58

2      think that calls for any privileged information.                 10:21:01

3                MS. OSTRAGER:     Well, it may, depending on           10:21:04

4      whether -- and I'm not saying that this occurred, but --         10:21:06

5      I have no basis to believe that it did.         But to the       10:21:08

6      extent that there are any communications that involved           10:21:12

7      counsel that relate to the subject matter you're asking          10:21:14

8      about, that would be privileged.                                 10:21:17

9                MR. LEVIN-GESUNDHEIT:        I'm not asking for any    10:21:18

10     communications with counsel.        I'm just asking a "yes" or   10:21:19

11     "no" question.                                                   10:21:21

12     BY MR. LEVIN-GESUNDHEIT:                                         10:21:22

13          Q.   Have you been involved in crafting messages to         10:21:22

14     Goldman Sachs employees about this case?                         10:21:25

15          A.   About the case?     No.                                10:21:32

16          Q.   Okay.   Did you take any notes during your             10:21:34

17     meetings with counsel to prepare this week?                      10:21:38

18          A.   No.                                                    10:21:46

19               MS. OSTRAGER:     Objection.                           10:21:46

20     BY MR. LEVIN-GESUNDHEIT:                                         10:21:49

21          Q.   Have you discussed your participation in this          10:21:50

22     deposition with anyone besides your attorneys?                   10:21:52

23          A.   I mentioned it to my husband, but that's it.           10:22:00

24          Q.   What -- so you mentioned earlier that you              10:22:07

25     learned about this lawsuit while you were working in the         10:22:10

                                                                        Page 16

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 6 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1              A.    Yes.                                                 10:35:12

2              Q.    So you worked at Bloomberg at that -- in that        10:35:14

3      role from March 2015 until you came to Goldman Sachs; is           10:35:16

4      that right?                                                        10:35:19

5              A.    That's correct.                                      10:35:20

6              Q.    Did you work at Bloomberg until July 2018?           10:35:22

7              A.    Yes.                                                 10:35:28

8              Q.    Was there a gap between Bloomberg and Goldman        10:35:30

9      of any amount of time?                                             10:35:34

10             A.    I think I may have taken a week, if that.            10:35:37

11             Q.    Okay.    Do you recall when in 2018 you started      10:35:41

12     at Goldman -- I'm sorry, when in July?                             10:35:44

13             A.    July -- July 29th, I believe, was the Monday         10:35:48

14     that I started.                                                    10:35:56

15             Q.    Do you recall when you gave notice at -- at          10:35:59

16     Bloomberg?                                                         10:36:01

17             A.    I really don't.     I mean I didn't just walk out.   10:36:07

18     I --                                                               10:36:10

19             Q.    Right.                                               10:36:12

20             A.    I must have given them at least three weeks'         10:36:14

21     notice.      I really don't know.      I don't want to misspeak.   10:36:20

22             Q.    Okay.                                                10:36:23

23             A.    But it was an amiable departure, and I still         10:36:23

24     have very great relationships there, so I did not abandon          10:36:27

25     them.                                                              10:36:31

                                                                          Page 26

                                       Veritext Legal Solutions
                                            866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 7 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1      inclusion.     I think that covers quite a bit.                10:38:31

2                   So some commercial, mostly HR.                    10:38:39

3              Q.   So were you -- when you mentioned "commercial,"   10:38:43

4      were you involved in the promotion of any Bloomberg            10:38:45

5      products?                                                      10:38:50

6              A.   When you say "the promotion," I'm not sure what   10:38:53

7      you mean.                                                      10:38:57

8              Q.   Were you involved in marketing any Bloomberg      10:39:01

9      products?                                                      10:39:04

10             A.   In helping to set up meetings with HBCUs around   10:39:04

11     the product, yes.                                              10:39:08

12             Q.   Did you work on pay equity at all at Bloomberg?   10:39:12

13             A.   Only as it -- as it pertained to the reporting    10:39:20

14     requirements for the gender pay gap in the U.K.                10:39:24

15             Q.   What -- how specifically were you involved in     10:39:33

16     the reporting requirements for the gender pay gap in the       10:39:37

17     U.K.?                                                          10:39:41

18             A.   I reviewed what our, you know, team put           10:39:42

19     together for submission to the government.                     10:39:45

20             Q.   I see.   Do you recall what the pay gap was in    10:39:48

21     the U.K.?                                                      10:39:59

22             A.   No.                                               10:40:01

23             Q.   For Bloomberg?                                    10:40:01

24             A.   No.                                               10:40:02

25             Q.   Do you recall whether there was a pay gap?        10:40:03

                                                                      Page 28

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 8 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1      BY MR. LEVIN-GESUNDHEIT:                                      10:42:05

2           Q.     You can answer.                                   10:42:05

3           A.     We did -- as part of the compensation process,    10:42:09

4      the compensation team looked at like for like role            10:42:16

5      comparisons, yes.     But that was not the main function of   10:42:19

6      a diversity and inclusion team.                               10:42:24

7           Q.     Okay.   But you're familiar with those types of   10:42:26

8      analyses.                                                     10:42:29

9           A.     Yes.                                              10:42:30

10          Q.     Okay.   Are you familiar with the Bloomberg       10:42:31

11     Gender-Equality Index?                                        10:42:34

12          A.     I am.                                             10:42:37

13                 MS. OSTRAGER:     Object to the relevance.        10:42:39

14     BY MR. LEVIN-GESUNDHEIT:                                      10:42:40

15          Q.     How did you become familiar with the gender --    10:42:40

16     Bloomberg Gender-Equality Index?                              10:42:45

17          A.     I was involved with it as an employee of          10:42:48

18     Bloomberg in creating it.                                     10:42:50

19          Q.     Were you involved in selecting the questions      10:42:54

20     that would be asked of companies that participated in the     10:42:59

21     index?                                                        10:43:03

22          A.     Yes, I was involved in identifying questions to   10:43:07

23     be asked, yes.                                                10:43:10

24          Q.     So in 2018 when you started at Goldman Sachs,     10:43:29

25     your position was Chief Diversity Officer; is that right?     10:43:32

                                                                     Page 30

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 9 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1           A.   Yes.                                                  10:43:37

2           Q.   Is that still your title?                             10:43:38

3           A.   Yes.                                                  10:43:40

4           Q.   Who -- whom do you report to?                         10:43:42

5           A.   The head of HCM, which is Bentley de Beyer.           10:43:46

6           Q.   And previous to that it was Dane Holmes?              10:43:52

7           A.   That's correct.                                       10:43:54

8           Q.   And who reports to you directly?                      10:43:59

9           A.   I have five direct reports.        Yes, five direct   10:44:03

10     reports, and it's the EMEA head of diversity, the APAC          10:44:10

11     head of diversity, the India head of diversity, the             10:44:18

12     Americas head of diversity, and my COO.                         10:44:24

13          Q.   Who is the Americas head of diversity?                10:44:28

14          A.   Nadine Augusta.                                       10:44:31

15          Q.   How long has Nadine been in that role?                10:44:35

16          A.   I would have to check her start date.        I        10:44:42

17     believe -- I feel like she started in March of 2019.            10:44:46

18          Q.   So that was after you started.                        10:45:08

19          A.   Yes.                                                  10:45:09

20          Q.   Who --                                                10:45:11

21          A.   I hired her.                                          10:45:11

22          Q.   Who was -- you hired her?                             10:45:13

23          A.   Yes.                                                  10:45:15

24          Q.   Had you worked with her before?                       10:45:16

25          A.   She had been on the diversity and inclusion           10:45:19

                                                                       Page 31

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 10 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       now the conversations will be delivered in short-order.         11:32:12

2            Q.   Are you aware of any other changes to the 360         11:32:39

3       besides moving from quartiling to the three expectation         11:32:43

4       categories that you described?                                  11:32:49

5            A.   Not that I can think of.                              11:33:02

6            Q.   Turning back to manager quartiling, in the            11:33:09

7       instances where you observed a data analysis about              11:33:14

8       manager quartiling, that prompted you to ask ELG for            11:33:21

9       follow-up, has ELG provided you with an explanation of          11:33:28

10      those results?                                                  11:33:35

11                MS. OSTRAGER:    I'm going to object to the           11:33:39

12      extent that this line of questioning calls for privileged       11:33:40

13      conversations between the witness and ELG and instruct          11:33:44

14      the witness not to answer.                                      11:33:47

15                MR. LEVIN-GESUNDHEIT:      Counsel, I'm not asking    11:33:49

16      her for what ELG told her.    I'm just asking whether ELG       11:33:50

17      engaged with her at all.                                        11:33:56

18                MS. OSTRAGER:    She -- the witness previously        11:34:00

19      testified about her interactions with ELG on this topic.        11:34:01

20                MR. LEVIN-GESUNDHEIT:      Okay.                      11:34:10

21      BY MR. LEVIN-GESUNDHEIT:                                        11:34:14

22           Q.   So you testified that there are times when            11:34:14

23      you've seen results with respect to 360 review, and             11:34:17

24      you've asked questions of ELG; is that right?                   11:34:23

25                MS. OSTRAGER:    Objection.     Asked and answered.   11:34:27

                                                                        Page 53

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 11 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       she said that she asked questions.        I'm asking whether    11:35:57

2       she received answers.                                           11:36:00

3                  MS. OSTRAGER:     Same objection.                    11:36:04

4                  MR. LEVIN-GESUNDHEIT:       Okay.                    11:36:05

5       BY MR. LEVIN-GESUNDHEIT:                                        11:36:06

6             Q.   You can answer.     Have you received answers to     11:36:07

7       your questions about -- have you received answers to your       11:36:09

8       questions of ELG about manager quartiling?                      11:36:19

9                  MS. OSTRAGER:     Objection to the form.             11:36:26

10                 THE WITNESS:    So if I have raised something        11:36:28

11      with ELG, they let me know whether or not they have --          11:36:32

12      you know, they follow up and say that they looked into          11:36:38

13      it.   So I think the answer is that they are responsive to      11:36:40

14      the issues that I raise when I raise them.                      11:36:51

15      BY MR. LEVIN-GESUNDHEIT:                                        11:36:55

16            Q.   So specifically with respect to manager              11:36:56

17      quartiling, when you have asked questions, ELG has              11:36:59

18      provided you an analysis to answer your questions; is           11:37:09

19      that right?                                                     11:37:13

20                 MS. OSTRAGER:     Objection to the form.             11:37:15

21      Objection, asked and answered.       And objection to the       11:37:17

22      extent that the question calls for any privileged               11:37:19

23      conversations between the witness and ELG.                      11:37:22

24                 MR. LEVIN-GESUNDHEIT:       I'm not asking for any   11:37:24

25      conversations with the witness and ELG.                         11:37:25

                                                                        Page 55

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 12 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1            Q.   Do you know if there is a regular note-taker        11:49:39

2       for GIDC meetings?                                            11:49:41

3            A.   A regular note-taker?      That I don't know.   I   11:49:45

4       think we all take notes.    I'm not -- I -- it is not my      11:49:50

5       knowledge of, like -- you know, like an official              11:49:58

6       recording secretary, like that I am not aware of.             11:50:01

7            Q.   Do you know if the meeting -- strike that.          11:50:06

8                 Do you know if the presentation to the              11:50:10

9       management committee about aspirational goals that you        11:50:12

10      recall occurring was videotaped?                              11:50:15

11           A.   I have no -- I don't.                               11:50:18

12           Q.   Does the GIDC provide updates to David Solomon      11:50:29

13      apart from its updates to the management committee?           11:50:33

14           A.   I do not know -- I mean I don't know what           11:50:45

15      the -- what the chairs provide him on an ongoing basis.       11:50:52

16      I think there is -- I mean I think there is constant          11:51:00

17      communication.    So I think the information you're looking   11:51:03

18      for in terms of formal or episodic is not really as much      11:51:08

19      the case as the constant communication.                       11:51:14

20           Q.   Has David Solomon attended any GIDC meetings?       11:51:24

21           A.   No.    Not since I've been at the firm.             11:51:30

22           Q.   Has the GIDC discussed this lawsuit?                11:51:53

23           A.   No.                                                 11:51:57

24           Q.   Did you receive briefing about this lawsuit         11:52:03

25      within your role as a GIDC member?                            11:52:06

                                                                      Page 63

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 13 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1                    MS. OSTRAGER:    Objection.      Asked and answered.   11:52:13

2       And I object to the extent that this question would call            11:52:14

3       for any privileged communications.                                  11:52:18

4                    MR. LEVIN-GESUNDHEIT:      I'm not asking for any      11:52:20

5       communications with counsel.                                        11:52:21

6                    THE WITNESS:    I don't recall any brief -- and        11:52:27

7       this is a legal matter, right?        Again, I want to be           11:52:29

8       clear.     We're not compliance.     Right?     We're not ELG.      11:52:33

9       What we're focused on is recruitment, retention,                    11:52:39

10      development, what programs, the inclusion networks, you             11:52:43

11      know, how we restructure them, how we elevate them, how             11:52:47

12      we align them to senior leadership.                                 11:52:52

13                   So I cannot recall any segment of a GIDC               11:52:55

14      meeting on this.                                                    11:53:10

15                   MR. LEVIN-GESUNDHEIT:      I'd like to introduce an    11:53:26

16      exhibit.     Court reporter, can you remind me what exhibit         11:53:27

17      number we decided to start with?                                    11:53:43

18                   THE REPORTER:    I believe it is Exhibit 110.          11:53:46

19                   (Exhibit 110 was marked for identification.)           11:53:49

20      BY MR. LEVIN-GESUNDHEIT:                                            11:53:49

21           Q.      I'm marking this exhibit as Exhibit 110.        This   11:53:50

22      is an exhibit that begins with Bates number GS0834578,              11:53:58

23      entitled, "Global Diversity Committee Kickoff Meeting,"             11:54:07

24      dated July 25th, 2018.                                              11:54:13

25                   Do you have the exhibit in front of you,               11:54:21

                                                                            Page 64

                                      Veritext Legal Solutions
                                           866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 14 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       firm to ensure that happens.    We have conducted an             14:33:02

2       analysis that shows women at the firm on average make 99         14:33:02

3       percent of what men earn."                                       14:33:02

4                 Have you seen a statement like this before?            14:33:17

5            A.   I have seen this statement from this report            14:33:21

6       referenced, yes.                                                 14:33:27

7            Q.   Where have you seen it?                                14:33:28

8            A.   I've seen it referenced in talking points when         14:33:32

9       we released the following year's gender pay equity --            14:33:38

10      gender pay -- sorry -- gender pay gap report in the U.K.         14:33:42

11           Q.   Do you know what the basis is for the 99               14:33:56

12      percent figure?                                                  14:33:58

13           A.   It is my understanding -- again, this all              14:34:03

14      predates me.   So based on what I have been told, it is my       14:34:06

15      understanding that the compensation team did an actual           14:34:12

16      pay equity like-for-like review, and that was the                14:34:16

17      conclusion they drew.                                            14:34:22

18           Q.   When did the compensation team do this?                14:34:33

19           A.   According to what's written in the report it           14:34:38

20      was in 2017.   I don't know when.    I wasn't even thinking      14:34:40

21      about Goldman Sachs in 2017.                                     14:34:43

22           Q.   Is it your understanding that the pay equity           14:34:47

23      team does this review annually?                                  14:34:52

24           A.   Part of our compensation team's processes is           14:34:55

25      exactly what it says in the document.      Each year there is    14:34:58

                                                                        Page 125

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 15 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       a review done between men and women in similar roles with     14:35:13

2       similar performance, as it says in the document.              14:35:18

3             Q.   During your time at Goldman Sachs, who on the      14:35:24

4       pay equity team specifically has conducted this analysis?     14:35:28

5             A.   On the compensation team?                          14:35:34

6             Q.   Let me reask the question.                         14:35:37

7                  During your time at Goldman Sachs, who on the      14:35:39

8       compensation team specifically has conducted this annual      14:35:42

9       pay equity analysis?                                          14:35:46

10            A.   I do not know the individual names of who does     14:35:48

11      it.                                                           14:35:52

12            Q.   Do you recall any individual names of              14:35:57

13      individuals involved in this analysis?                        14:35:59

14            A.   I engaged with the heads of compensation, and      14:36:02

15      they managed their teams.                                     14:36:06

16            Q.   Who are they?                                      14:36:08

17            A.   Scott Mehling and Michael Perloff.                 14:36:10

18            Q.   When did you first become aware of the annual      14:36:20

19      pay equity analysis conducted by the compensation team?       14:36:32

20            A.   I guess it would have been when -- you know, as    14:36:46

21      I on-boarded, I met with every functional head and talked     14:36:48

22      about their processes, and where the -- you know, what        14:36:52

23      was the diversity lens, if any, that I should be aware of     14:36:58

24      in terms of their processes.                                  14:37:02

25                 So that, I believe, would have been the first      14:37:04

                                                                     Page 126

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 16 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       time that it came up in conversation.                              14:37:07

2            Q.    Have you seen the analyses for any year?                14:37:11

3            A.    No.                                                     14:37:17

4            Q.    Do you have any opinion about whether the               14:37:22

5       analyses conducted are valid?                                      14:37:24

6                  MS. OSTRAGER:    Object to the form.                    14:37:30

7                  THE WITNESS:    I -- I think we have a really           14:37:34

8       strong compensation team, and I have a lot of faith in             14:37:37

9       the senior leadership on that team, and have no reason to          14:37:44

10      believe otherwise.                                                 14:37:48

11      BY MR. LEVIN-GESUNDHEIT:                                           14:37:49

12           Q.    What is your basis for -- do you have any               14:37:54

13      independent basis to verify the validity of the pay                14:37:59

14      equity analyses?                                                   14:38:04

15                 MS. OSTRAGER:    Object to the form.                    14:38:07

16                 THE WITNESS:    I do not do any independent work        14:38:11

17      on that, no.                                                       14:38:13

18      BY MR. LEVIN-GESUNDHEIT:                                           14:38:16

19           Q.    Have you asked any questions of the                     14:38:28

20      compensation team regarding how it conducts its analysis?          14:38:30

21           A.    I mean as I mentioned, in my on-boarding they           14:38:39

22      walked me through the analysis and their processes.        So I    14:38:43

23      think that was inclusive of how they approached the                14:38:52

24      process.                                                           14:38:55

25           Q.    Did you ask any questions about how the process         14:38:59

                                                                          Page 127

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 17 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       works?                                                         14:39:03

2            A.   It was a conversation.                               14:39:05

3            Q.   Do you recall any of the topics you asked            14:39:08

4       about?                                                         14:39:11

5            A.   No.     I don't recall specific conversations        14:39:16

6       from, you know, September 2018.       No.   I don't.           14:39:20

7            Q.   Do you know how the analyses compare employees       14:39:25

8       in similar roles to one another?                               14:39:28

9            A.   That, I feel like you -- I asked and answered        14:39:34

10      the question.     Employees with similar roles with similar    14:39:37

11      performance.     So I don't -- I don't know how --             14:39:42

12           Q.   Do you understand -- do you know how the             14:39:49

13      compensation team determines whether employees are within      14:39:50

14      similar roles?                                                 14:39:53

15           A.   It's based on -- on their jobs, the scope of         14:39:55

16      their role and their job -- and the job categories that        14:39:58

17      they're in and what their performance has been, and their      14:40:02

18      tenure, and that's about it.                                   14:40:05

19           Q.   How do you know that?                                14:40:10

20           A.   I'm sorry?                                           14:40:12

21           Q.   How do you know that?                                14:40:13

22           A.   Because I've had conversations with the              14:40:15

23      compensation team, with the leadership of the                  14:40:18

24      compensation team.                                             14:40:22

25           Q.   What do you mean by "job categories"?                14:40:24

                                                                      Page 128

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 18 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1            A.    I mean, like, a -- you know, second-year                  14:40:30

2       associate in banking versus a senior associate in                    14:40:34

3       banking.                                                             14:40:38

4            Q.    Have you seen any documents explaining the 99             14:40:53

5       percent figure in any greater detail than what we've                 14:40:56

6       looked at right now?                                                 14:40:59

7            A.    No.                                                       14:41:00

8            Q.    Have you seen any documents explaining the                14:41:19

9       methodology underlying the pay equity analyses?                      14:41:21

10           A.    No.                                                       14:41:29

11                 MS. OSTRAGER:    Objection.     Asked and answered.       14:41:30

12      BY MR. LEVIN-GESUNDHEIT:                                             14:41:31

13           Q.    Have you ever asked for any writings describing           14:42:06

14      the pay equity analysis -- analyses?                                 14:42:11

15                 MS. OSTRAGER:    Object to the form.        Objection,    14:42:14

16      asked and answered.                                                  14:42:16

17                 THE WITNESS:    No.                                       14:42:21

18      BY MR. LEVIN-GESUNDHEIT:                                             14:42:22

19           Q.    You can answer the question.                              14:42:43

20           A.    I did.   I said, no.                                      14:42:45

21           Q.    Oh, okay.                                                 14:42:47

22                 Are you aware of the methods by which the 99              14:42:55

23      percent figure has been disseminated within Goldman                  14:43:01

24      Sachs?                                                               14:43:04

25                 MS. OSTRAGER:    Object to the form.                      14:43:07

                                                                            Page 129

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 19 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1                  THE WITNESS:     Again, it was done before I        14:43:11

2       arrived.   It was clearly published in a public report         14:43:12

3       that's also shared with the firm.        You know, when we     14:43:18

4       publish the sustainability reports, it is distributed all      14:43:21

5       throughout the firm.      So those are the only fact-based     14:43:24

6       answers I can offer.                                           14:43:30

7       BY MR. LEVIN-GESUNDHEIT:                                       14:43:33

8            Q.    Did you participate in any discussions with         14:43:42

9       Goldman Sachs regarding pay equity during your time at         14:43:44

10      Goldman Sachs?                                                 14:43:48

11                 MS. OSTRAGER:     Object to the form; objection,    14:43:50

12      vague.                                                         14:43:53

13                 THE WITNESS:     So in regards to pay equity,       14:43:57

14      other than the conversations that we referenced, no.           14:44:05

15      BY MR. LEVIN-GESUNDHEIT:                                       14:44:11

16           Q.    Have you led any round tables at Goldman Sachs      14:44:15

17      regarding pay equity?                                          14:44:19

18           A.    No.                                                 14:44:23

19           Q.    Have you participated in any discussions with       14:44:25

20      employees at Goldman Sachs regarding pay equity?               14:44:27

21           A.    Pay equity, no.                                     14:44:32

22           Q.    Have you participated in any discussions with       14:44:34

23      employees at Goldman Sachs regarding the U.K. gender pay       14:44:37

24      disclosure?                                                    14:44:43

25           A.    Yes.   I've had conversations with -- about the     14:44:44

                                                                      Page 130

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 20 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       gender pay gap, yes.                                              14:44:48

2            Q.     Within those conversations about the gender pay       14:44:50

3       gap, has Goldman's pay equity analysis been referenced?           14:44:54

4                   MS. OSTRAGER:    Object to the form.                  14:45:05

5       BY MR. LEVIN-GESUNDHEIT:                                          14:45:06

6            Q.     I don't know that your answer ended up on the         14:45:11

7       record.                                                           14:45:13

8            A.     Yes.                                                  14:45:15

9            Q.     Did the 99 percent figure come up in any of           14:45:20

10      those discussions?                                                14:45:23

11           A.     Yes.                                                  14:45:30

12           Q.     Can you please tell me about each of those            14:45:33

13      discussions in which the 99 percent figure came up.       What    14:45:35

14      is the first of those discussions you recall?                     14:45:38

15                  MS. OSTRAGER:    Object to the form.                  14:45:41

16                  THE WITNESS:    As I mentioned, we had talking        14:45:46

17      points that were shared based on a foot -- you know,              14:45:49

18      footnoted based on the 2017 sustainability report.                14:45:54

19                  I cannot recall every round table, when it did        14:45:58

20      or didn't come up, but it was a talking point, and one            14:46:01

21      that I know that I used, so I said, yes, but to tell you          14:46:05

22      that in this round table I did versus that round table in         14:46:09

23      sharing the -- the gender pay gap information, I cannot           14:46:12

24      tell you.                                                         14:46:18

25      //

                                                                         Page 131

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 21 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       BY MR. LEVIN-GESUNDHEIT:                                              15:04:34

2            Q.      But you understood that David Solomon was                15:04:34

3       preparing for a meeting with members of Congress                      15:04:36

4       occurring in January 2019, correct?                                   15:04:38

5            A.      We understood that we were preparing talking             15:04:46

6       points for the government relations team for David                    15:04:49

7       Solomon, yes.      I do not know that we knew exactly the             15:04:53

8       timing of the meeting or anything else.                               15:04:59

9            Q.      So it's your testimony that this 99 percent              15:05:03

10      figure refers to an analysis covering 2017, but not 2018?             15:05:05

11                   MS. OSTRAGER:    Objection.                              15:05:14

12                   THE WITNESS:    The data point that we have              15:05:16

13      referred to was the 2017 data point, yes.                             15:05:17

14      BY MR. LEVIN-GESUNDHEIT:                                              15:05:23

15           Q.      Do you know what the figure would be for 2018?           15:05:24

16           A.      No.                                                      15:05:29

17                   MS. OSTRAGER:    Object to the form.                     15:05:30

18      BY MR. LEVIN-GESUNDHEIT:                                              15:05:32

19           Q.      Have you ever seen the result of the 2018                15:05:33

20      analysis?                                                             15:05:39

21           A.      No.                                                      15:05:45

22           Q.      The next bullet point underneath reads:                  15:05:52

23      "Compensation recommendations" -- sorry.           Skip that.   My    15:05:54

24      apologies.                                                            15:06:00

25                   The second bullet point underneath that reads:           15:06:01

                                                                             Page 141

                                      Veritext Legal Solutions
                                           866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 22 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       "If we ever find we are not being true to our commitment         15:06:03

2       to equal pay for equal work, we make changes."                   15:06:07

3                  What is the basis for this statement?                 15:06:15

4            A.    So I did not write this statement, but as I've        15:06:22

5       shared earlier, each year there -- the compensation team         15:06:27

6       does this analysis.   So I assume it is referencing the          15:06:31

7       compensation team's ability to go back and raise any             15:06:38

8       concerns they have based on their analysis.                      15:06:45

9            Q.    You signed off on these talking points,               15:06:50

10      correct?                                                         15:06:52

11                 MS. OSTRAGER:    Object to the form.                  15:06:54

12      BY MR. LEVIN-GESUNDHEIT:                                         15:06:55

13           Q.    Did you sign off on these talking points?             15:06:55

14           A.    I gave input into these talking points.               15:06:57

15           Q.    Did you object to this -- the inclusion of this       15:07:03

16      bullet point?                                                    15:07:07

17                 MS. OSTRAGER:    Object to the form.                  15:07:08

18                 THE WITNESS:    It's not my role to object.     I     15:07:12

19      gave input into these talking points.        And I don't have    15:07:15

20      any reason to -- of concern with it either.                      15:07:22

21      BY MR. LEVIN-GESUNDHEIT:                                         15:07:32

22           Q.    In fact, you provided the diversity talking           15:07:33

23      points.                                                          15:07:35

24                 MS. OSTRAGER:    Object to the form.                  15:07:36

25                 THE WITNESS:    I provided diversity talking          15:07:40

                                                                        Page 142

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 23 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       points that did not include those exact words, to my                15:07:42

2       knowledge.                                                          15:07:47

3       BY MR. LEVIN-GESUNDHEIT:                                            15:07:47

4               Q.   Are you aware of any changes that have been            15:08:00

5       made in response to -- strike that.                                 15:08:02

6                    Are you aware of Goldman ever having found that        15:08:09

7       it has not been, quote, true to its commitment to equal             15:08:14

8       pay?                                                                15:08:18

9               A.   I think -- I -- I can't -- am I personally --          15:08:29

10      do I believe that the -- the compensation team does this            15:08:33

11      every year.     So it is not part of my role to ask them,           15:08:36

12      did they find anything this year.        So, no, I don't do         15:08:48

13      that.                                                               15:08:52

14              Q.   So you're not aware of any changes ever having         15:08:53

15      been made in response to a pay equity analysis.                     15:08:57

16                   MS. OSTRAGER:   Object to the form.                    15:09:00

17      Objection --                                                        15:09:01

18                   MR. LEVIN-GESUNDHEIT:     Okay.   I'll rephrase it.    15:09:03

19      BY MR. LEVIN-GESUNDHEIT:                                            15:09:05

20              Q.   Are you aware of any changes ever having been          15:09:05

21      made at Goldman Sachs in response to a pay equity                   15:09:08

22      analysis?                                                           15:09:10

23              A.   Any specific examples?     No.                         15:09:14

24              Q.   Are you aware of any changes that have been            15:09:33

25      made generally speaking in response to a pay equity                 15:09:35

                                                                           Page 143

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 24 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       analysis at Goldman Sachs?                                               15:09:40

2                  MS. OSTRAGER:     Object to the form; object,                 15:09:41

3       vague; and object, asked and answered.                                   15:09:44

4       BY MR. LEVIN-GESUNDHEIT:                                                 15:09:49

5             Q.   You can answer.                                               15:09:50

6             A.   Yeah, again, I -- I know what analyses we do.                 15:09:51

7       Most of our processes are iterative processes.           I -- it         15:09:56

8       is not what I do for the firm.       And the role -- my role             15:10:01

9       is not like the police to check on everybody.           Right?           15:10:06

10      You know, and if I can't trust my colleagues for what                    15:10:12

11      their piece of their role is, right -- we all have roles                 15:10:18

12      to play.   So I don't check my colleagues' work like that,               15:10:23

13      no, I don't.                                                             15:10:27

14            Q.   Are you aware of anyone else who would have                   15:10:49

15      been present at the meeting with Representatives Meeks                   15:10:51

16      and Waters, besides David Solomon?                                       15:10:54

17                 MS. OSTRAGER:     Objection.     Calls for                    15:10:57

18      speculation.                                                             15:10:57

19                 THE WITNESS:    I have no clue who was --                     15:11:00

20      actually, the -- the email said Dane went with him.              So I    15:11:02

21      mean I'm only basing it on the email that you just showed                15:11:06

22      me.   I don't remember that meeting, as I said.                          15:11:09

23      BY MR. LEVIN-GESUNDHEIT:                                                 15:11:15

24            Q.   Do you have any independent basis to determine                15:11:33

25      whether the statement is true that we've read, that                      15:11:35

                                                                                Page 144

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 25 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       statement being:     "If we ever find we're not being true              15:11:39

2       to our commitment to equal pay for equal work, we make                  15:11:42

3       changes"?                                                               15:11:45

4                    MS. OSTRAGER:     Object to the form and                   15:11:46

5       objection, asked and answered.                                          15:11:47

6                    THE WITNESS:     I rely on the work of the                 15:11:54

7       compensation team.                                                      15:11:57

8       BY MR. LEVIN-GESUNDHEIT:                                                15:11:59

9            Q.      Do you have any independent basis?                         15:12:04

10           A.      No.                                                        15:12:06

11                   MS. OSTRAGER:     Objection.     Asked and answered        15:12:07

12      several times now.                                                      15:12:08

13                   MR. LEVIN-GESUNDHEIT:       I'm just looking over          15:12:35

14      this document for a second before we take a break.                      15:12:36

15                   All right.     You asked for a break.        Let's take    15:12:50

16      a break for ten minutes.        Can we go off the record,               15:12:53

17      please?                                                                 15:12:56

18                   MS. OSTRAGER:     Yes.                                     15:12:57

19                   THE VIDEOTAPE OPERATOR:        We're going off the         15:12:58

20      record.     The time is 3:13 p.m., and this is the end of               15:12:59

21      Media Unit No. 4.                                                       15:13:03

22                   (Recess was taken.)                                        15:13:04

23                   THE VIDEOTAPE OPERATOR:        We're back on the           15:24:34

24      record at 3:24 p.m., and this is the beginning of Media                 15:24:34

25      Unit No. 5.                                                             15:24:37

                                                                               Page 145

                                       Veritext Legal Solutions
                                            866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 26 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       BY MR. LEVIN-GESUNDHEIT:                                       15:24:39

2            Q.   Thank you, Ms. Irish Brown.                          15:24:43

3                 Were you involved in preparing Goldman Sachs'        15:24:47

4       submission data to Bloomberg for inclusion in the              15:24:49

5       Bloomberg Gender-Equality Index?                               15:24:53

6            A.   Yeah, my team prepared that, yes.                    15:24:57

7            Q.   Did you sign off on the submission?                  15:25:00

8            A.   I reviewed it, yes.                                  15:25:02

9            Q.   Was it accurate?                                     15:25:05

10           A.   I believe it was.     Yes.                           15:25:08

11           Q.   And you're also familiar -- are you familiar         15:25:14

12      with Goldman's results -- strike that.                         15:25:16

13                Are you familiar with -- strike that.                15:25:19

14                Did Goldman become a member of the Bloomberg         15:25:27

15      Gender-Equality Index?                                         15:25:30

16           A.   The Gender-Equality Index is -- is a listing of      15:25:34

17      companies, so, yes, we were on the list.                       15:25:38

18           Q.   Do you know what year Goldman first was listed?      15:25:41

19           A.   I believe the submission was the end of 2018,        15:25:49

20      which gets, like -- is the 2019 submission based on the        15:25:53

21      prior year's data?   I believe that's how that works.          15:25:58

22           Q.   And you were also involved in -- in developing       15:26:05

23      the criteria used for the Gender-Equality Index while you      15:26:09

24      worked with Bloomberg?                                         15:26:17

25           A.   It is not a criteria.        It is a set of -- of    15:26:19

                                                                      Page 146

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 27 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       questions.                                                           15:26:22

2            Q.      Were you involved in developing those                   15:26:22

3       questions?                                                           15:26:23

4            A.      Yes.                                                    15:26:24

5                    MR. LEVIN-GESUNDHEIT:     I'm going to introduce        15:26:39

6       an exhibit.     This is Exhibit 120.     That is incorrect.     I    15:26:39

7       introduced the wrong document.       My apologies.     This is a     15:27:02

8       duplicate of an earlier exhibit.                                     15:27:08

9                    (Exhibit 120 was marked for identification.)            15:27:10

10      BY MR. LEVIN-GESUNDHEIT:                                             15:27:58

11           Q.      I'm now introducing the correct Exhibit 120.            15:27:58

12                   Now, this is a -- this document is rather               15:28:04

13      large, so I think you'll probably need to zoom in when               15:28:07

14      you look at it.                                                      15:28:11

15           A.      Okay.                                                   15:28:18

16           Q.      This document was downloaded from a Bloomberg           15:28:18

17      terminal.     It is entitled, "2020 Bloomberg                        15:28:23

18      Gender-Equality Index Framework" for the company Goldman             15:28:25

19      Sachs.                                                               15:28:30

20                   It has a set of questions and answers.       Are you    15:28:35

21      familiar with this type of document?                                 15:28:39

22           A.      I am.                                                   15:28:42

23           Q.      Does this document reflect Goldman Sachs'               15:28:47

24      submission to Bloomberg for inclusion in the 2020                    15:28:54

25      Gender-Equality Index?                                               15:28:58

                                                                            Page 147

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 28 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1                       MS. OSTRAGER:     Object to the time frame.          15:29:00

2                       THE WITNESS:     It says 2020 Gender-Equality        15:29:14

3       Index.        And if you look at the data it is as of the end        15:29:14

4       of fiscal year 2018.           I know there is a lag in the data.    15:29:22

5       BY MR. LEVIN-GESUNDHEIT:                                             15:29:27

6               Q.      All right.     So there's two columns with two       15:29:28

7       sets of answers.                                                     15:29:30

8               A.      Uh-huh.                                              15:29:32

9               Q.      One that reads:     "Data as of the 2018 fiscal      15:29:32

10      year."        The next one reads:     "Data as of the 2017 fiscal    15:29:37

11      year."                                                               15:29:41

12              A.      Uh-huh.                                              15:29:42

13              Q.      When you submitted data to Bloomberg, were           15:29:42

14      there -- did you submit answers for two different fiscal             15:29:45

15      years?                                                               15:29:48

16              A.      That's what this is reflecting, and I do recall      15:29:52

17      that we always -- we did ask for the previous year and               15:29:56

18      the -- yeah, and the current year.                                   15:30:00

19              Q.      So, to the best of your knowledge, does this         15:30:04

20      document reflect the submission that your team made at               15:30:06

21      the end of 2018?                                                     15:30:11

22              A.      2018 data would not have been at the end of          15:30:19

23      2018.        So I don't recall the exact lag, but there was          15:30:22

24      always a lag because year-end data isn't available when              15:30:28

25      the -- when this -- based on the due date, you need to               15:30:33

                                                                            Page 148

                                          Veritext Legal Solutions
                                               866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 29 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       figure out the due date.          But the due date never enabled      15:30:38

2       the data to be that year-end data.                                    15:30:43

3               Q.      You testified that at the end of 2018 you made        15:30:47

4       a submission based on 2017 data; is that right?                       15:30:51

5               A.      It's -- I believe it's the previous year's            15:30:55

6       data.        I don't know what I testified.       You'd be able to    15:30:58

7       look up exactly.          But it is definitely never -- the year      15:31:01

8       of the index never matches the year of the data.             That     15:31:05

9       much I remember.                                                      15:31:09

10              Q.      Okay.    Did you make an additional submission to     15:31:10

11      Bloomberg at the end of 2019?                                         15:31:13

12              A.      We have submitted -- we've submitted at the           15:31:17

13      time where they asked for the submissions, because now I              15:31:21

14      don't want to misspeak when exactly they asked -- there               15:31:25

15      is a due date.          We submit for the due date, and we            15:31:28

16      provide the data that they specifically ask for.                      15:31:31

17              Q.      Do you recall being involved in two different         15:31:35

18      submissions?                                                          15:31:37

19              A.      I recall reviewing two different submissions,         15:31:39

20      yes.                                                                  15:31:44

21              Q.      One based on 2017 data and one based on 2018          15:31:47

22      data?                                                                 15:31:52

23              A.      I do not recall that, but that would be likely        15:31:55

24      the years.        Again, I don't want to say the wrong year,          15:32:02

25      because I mean it's -- it's what were asked for.                      15:32:05

                                                                             Page 149

                                         Veritext Legal Solutions
                                              866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 30 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1            Q.   Is it your understanding that Goldman Sachs was         15:32:13

2       listed in the Bloomberg Gender-Equality Index both in             15:32:14

3       2019 and 2020?                                                    15:32:19

4            A.   Yes.     We've been listed in the index.      Yes.      15:32:26

5       We've been listed in the index.                                   15:32:30

6            Q.   In those two years.                                     15:32:32

7            A.   I believe those are the two years.                      15:32:35

8            Q.   And you were involved in the submission for             15:32:37

9       both listings.                                                    15:32:40

10                MS. OSTRAGER:     Objection.     Asked and answered.    15:32:43

11                THE WITNESS:     My team put it together, and I         15:32:48

12      reviewed it.                                                      15:32:50

13      BY MR. LEVIN-GESUNDHEIT:                                          15:32:51

14           Q.   Okay.     If you scroll to the second page --           15:32:52

15      well, actually, let's start on the first page.                    15:32:59

16                So on the far left we see questions.         Would I    15:33:01

17      be correct to understand that those are standard                  15:33:06

18      questions asked of all of the entities that submit to the         15:33:07

19      Bloomberg index?                                                  15:33:12

20           A.   Yes.     This is the Bloomberg provided template.       15:33:15

21           Q.   And in the workforce representation column,             15:33:24

22      would I be correct in understanding that that column              15:33:28

23      describes to the individual filling out the form what             15:33:31

24      population is being considered for each question?                 15:33:36

25           A.   Is -- is provided by -- these are words                 15:33:43

                                                                         Page 150

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 31 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       provided by Bloomberg that try to provide a descriptor                  15:33:48

2       for the item.                                                           15:33:52

3            Q.     Does that column describe the population that's             15:33:55

4       to be considered for each question?                                     15:33:58

5                   MS. OSTRAGER:     Object to the form.                       15:34:01

6                   THE WITNESS:     It's additional information to             15:34:07

7       guide us on what information we're providing.                           15:34:09

8       BY MR. LEVIN-GESUNDHEIT:                                                15:34:14

9            Q.     Okay.     Let's start with one example.        The first    15:34:18

10      question:    "What percentage of the company's total                    15:34:20

11      employee workforce are women?"                                          15:34:22

12           A.     Uh-huh.                                                     15:34:25

13           Q.     Under Workforce Presentation, it reads:           "All      15:34:26

14      full-time employees at fiscal year end, excludes                        15:34:29

15      contractors."       Is your understanding that that phrase is           15:34:32

16      telling the individual filling out the form that the                    15:34:35

17      answer should be as to all full-time employees at the end               15:34:38

18      of the fiscal year, excluding contractors?                              15:34:42

19           A.     Yes.     That's the words that are written.                 15:34:46

20           Q.     I'm just trying to confirm how someone filling              15:34:50

21      this out would interpret that column, whether it -- this                15:34:52

22      is not meant to be a controversial question.             I'm just       15:34:57

23      confirming with you that that column is describing the                  15:35:00

24      population for which you're supposed to answer.                         15:35:04

25                  Can you answer that question?                               15:35:08

                                                                               Page 151

                                      Veritext Legal Solutions
                                           866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 32 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1            A.     That's my understanding.          Yes.                      15:35:09

2            Q.     Great.     So if you go to the second page,                 15:35:11

3       Question 22, now you may need to zoom in.                               15:35:17

4                   Question 22 reads:         "Did the company perform a       15:35:25

5       global pay audit also referred to as a pay equity review                15:35:27

6       during the fiscal year to identify differences in pay                   15:35:33

7       between men and women doing equivalent work?"                           15:35:36

8            A.     I see it.                                                   15:35:44

9            Q.     So the second column describes the population               15:35:47

10      that should be considered.          We agree about that?                15:35:52

11           A.     Yes.                                                        15:35:57

12           Q.     Okay.     The next column, I know the heading is            15:35:57

13      not on this page, but the next column reads:                "Related    15:36:00

14      Definitions."       It states:     "Equal pay audit refers to           15:36:04

15      comparison of male and female employee compensation for                 15:36:12

16      the same or similar work based on job content and duties,               15:36:14

17      and auditing may be performed by internal or external                   15:36:18

18      party.    Compensation should include base salary, bonus,               15:36:22

19      stock, and any other monetary benefits."                                15:36:25

20                  Do we agree that that describes what an equal               15:36:28

21      pay audit is within the context of the question?                        15:36:31

22           A.     That is their description of what an equal pay              15:36:35

23      audit is, yes.                                                          15:36:38

24           Q.     Okay.     And then there is a -- the next set of            15:36:43

25      instructions asks the company to mark "Y" for yes if the                15:36:48

                                                                               Page 152

                                         Veritext Legal Solutions
                                              866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 33 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       company conducted such an audit.          And no, if it didn't.       15:36:54

2       Do we agree about that?                                               15:36:59

3            A.      Yes.                                                     15:37:02

4            Q.      So the next two columns with a black box around          15:37:03

5       them, the first is for data as of 2018 fiscal year-end,               15:37:07

6       and the next is for data as of 2017 fiscal year-end.                  15:37:13

7                    Goldman answered "Yes" to both of these                  15:37:18

8       questions.     Do we agree?                                           15:37:21

9            A.      Yes.                                                     15:37:22

10           Q.      What equal pay audit is Goldman referencing in           15:37:23

11      answering "Yes" to this question?                                     15:37:32

12                   MS. OSTRAGER:     Object to the form.                    15:37:38

13                   THE WITNESS:     Our basis for answering that            15:37:39

14      question was the same basis that I shared with you in                 15:37:42

15      terms of the work of our compensation team, everything                15:37:44

16      was done by the compensation team.                                    15:37:51

17      BY MR. LEVIN-GESUNDHEIT:                                              15:37:54

18           Q.      This is a reference -- is this a reference to            15:37:59

19      the annual pay equity review?                                         15:38:00

20           A.      Our compensation team during the annual                  15:38:08

21      compensation process does this review.           That's what we've    15:38:11

22      discussed previously, and that is what our answer                     15:38:16

23      reflects as our compensation team being the internal                  15:38:19

24      party that looks at pay equity as part of the process.                15:38:24

25           Q.      Is this the same pay equity review that                  15:38:32

                                                                             Page 153

                                       Veritext Legal Solutions
                                            866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 34 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       determined that women were paid 99 percent of men in                  15:38:34

2       2017?                                                                 15:38:40

3               A.   This is the annual process.        So the 2017 review    15:38:44

4       was a specific effort outside of the annual process.                  15:38:51

5       Again, it predates me.        I don't want to misspeak.     But       15:38:58

6       every year our compensation team looks at pay equity as               15:39:01

7       part of the compensation process.                                     15:39:05

8               Q.   So to clarify, was the 2017 effort undertaken            15:39:33

9       again in any subsequent years?                                        15:39:37

10                   MS. OSTRAGER:     Objection.     Asked and answered.     15:39:40

11                   THE WITNESS:     Not to my knowledge.                    15:39:45

12      BY MR. LEVIN-GESUNDHEIT:                                              15:39:49

13              Q.   And the 2017 effort is the basis of the 99               15:39:57

14      percent figure that we've been discussing earlier.                    15:40:00

15              A.   Yes.                                                     15:40:04

16              Q.   And the answers here for the -- to Bloomberg,            15:40:22

17      the "Yes" provided in 2017, does that refer to this 2017              15:40:25

18      effort we've been describing that ended up with the 99                15:40:35

19      percent figure, or was it something else?                             15:40:38

20                   MS. OSTRAGER:     Object to the form; objection,         15:40:41

21      asked and answered.                                                   15:40:42

22                   THE WITNESS:     Every year in the compensation          15:40:45

23      process we look at pay equity.         The compensation team          15:40:47

24      looks at pay equity.        So that is part of the process.           15:40:53

25      //

                                                                             Page 154

                                       Veritext Legal Solutions
                                            866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 35 of 45
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1                                          * * *
2              I declare under penalty of perjury, under the
3          laws of the State of /FX+FSTFZ, that the foregoing
4       testimony, as corrected, is the truth, the whole truth,
5                          and nothing but the truth.
6
                                                      /s/ Erika Irish Brown
7                                          ____________________________
8                                               ERIKA IRISH BROWN
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                        Page 164

                                 Veritext Legal Solutions
                                      866 299-5127
    Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 36 of 45




                                 ERRATA SHEET
                 Chen-Oster v. Goldman, Sachs & Co, No. 10-cv-6950
           Transcript of November 13, 2020 Deposition of Erika Irish Brown

Page          Line(s)
2             15                Delete: “ANN-ELIZABETH OSTRAGER, ESQ.”

                                Reason: Transcription error.

2             16-17             Change: “1700 New York Avenue N.W. – Suite 700,
                                Washington D.C. 20006” to “125 Broad Street New York,
                                N.Y. 10004”

                                Reason: Transcription error.

5             5                 Change: “Christina Chen-Oster” to “Cristina Chen-Oster”

                                Reason: Transcription error.

6             14                Change: “Ann” to “Annie”

                                Reason: Transcription error.

8             8                 Change: “plaintiff’s” to “plaintiffs’”

                                Reason: Transcription error.

10            17                Change: “Uh-huh” to “Yes”

                                Reason: Transcription error.

18            9                 Change: “Sydney” to “SUNY”

                                Reason: Transcription error.

18            17                Change: “Uh-huh” to “Yes”

                                Reason: Transcription error.

19            18                Change: “Controller’s” to “Comptroller’s”

                                Reason: Transcription error.

20            5                 Change: “I started business school January ’97” to “I
                                started business school in January ’97”
 Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 37 of 45




Page       Line(s)
                           Reason: Transcription error.

21         13              Change: “Head of business development” to “Head of
                           Business Development”

                           Reason: Transcription error.

21         23-24           Change: “Senior vice president and head of diversity
                           lateral recruiting” to “Senior Vice President and Head of
                           Diversity Lateral Recruiting”

                           Reason: Transcription error.

22         18-19           Change: “office of presidential personnel” to “Office of
                           Presidential Personnel”

                           Reason: Transcription error.

23         17              Change: “Providence” to “Provident”

                           Reason: Transcription error.

24         13-14           Change: “Senior vice president and head of – I’m trying
                           to – diversity executive recruiting” to “Senior Vice
                           President and Head of – I’m trying to – Diversity
                           Executive Recruiting”

                           Reason: Transcription error.

25         5               Change: “head of executive recruiting” to “Head of
                           Executive Recruiting”

                           Reason: Transcription error.

25         23              Change: “Head of Diversity Inclusion” to “Head of
                           Diversity & Inclusion”

                           Reason: Transcription error.

27         12              Change: “global head Diversity & Inclusion” to “Global
                           Head of Diversity & Inclusion”

                           Reason: Transcription error.

27         24              Change: “HBCs” to “HBCUs”

                                    -2-
 Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 38 of 45




Page       Line(s)

                           Reason: Transcription error.

27         25              Change: “diversity inclusion, conferences around
                           diversity” to “diversity and inclusion, conferences around
                           diversity and”

                           Reason: Transcription error.

31         5               Change: “head of HCM” to “Head of HCM”

                           Reason: Transcription error.

31         10-12           Change: “EMEA head of diversity, the APAC head of
                           diversity, the India head of diversity, the Americas head
                           of diversity” to “EMEA Head of Diversity, the APAC
                           Head of Diversity, the India Head of Diversity, the
                           Americas Head of Diversity”

                           Reason: Transcription error.

31         13              Change: “Americas head of diversity” to “Americas Head
                           of Diversity”

                           Reason: Transcription error.

33         15              Change: “chief of staff” to “Chief of Staff”

                           Reason: Transcription error.

34         2               Change: “ensure diversity lens” to “ensure a diversity
                           lens”

                           Reason: Transcription error.

34         19              Delete: “through – to – to that”

                           Reason: Clarification.

36         2               Change: “GDIC” to “GIDC”

                           Reason: Transcription error.

36         12              Change: “everyone on the GDC” to “everyone on the
                           GIDC”

                                    -3-
 Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 39 of 45




Page       Line(s)

                           Reason: Transcription error.

36         22              Change: “Global Diversity and Inclusion Committee” to
                           “Global Inclusion and Diversity Committee”

                           Reason: Clarification.

37         1               Change: “Global Diversity and Inclusion Committee” to
                           “Global Inclusion and Diversity Committee”

                           Reason: Clarification.

38         5               Change: “Uh-huh” to “Yes”

                           Reason: Transcription error.

38         9               Change: “black” to “Black”

                           Reason: Transcription error.

39         12              Change: “black” to “Black”

                           Reason: Transcription error.

39         14              Change: “black” to “Black”

                           Reason: Transcription error.

42         7               Change: “Because people write on people” to “Because
                           people write feedback on people”

                           Reason: Clarification.

44         23              Change: “there has only been” to “there have only been”

                           Reason: Transcription error.

48         24              Change: “we’ve been through this entire deposition” to
                           “we’ve been through this in other depositions”

                           Reason: Transcription error.

49         5               Delete: “Do not --”


                                    -4-
 Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 40 of 45




Page       Line(s)
                           Reason: Clarification.

52         18              Change: “best practice” to “best practices”

                           Reason: Transcription error.

61         2               Change: “management committee” to “Management
                           Committee”

                           Reason: Transcription error.

61         5               Change: “management committee” to “Management
                           Committee”

                           Reason: Transcription error.

61         7               Change: “management committee” to “Management
                           Committee”

                           Reason: Transcription error.

61         11              Change: “management committee” to “Management
                           Committee”

                           Reason: Transcription error.

61         15-16           Change: “management committee” to “Management
                           Committee”

                           Reason: Transcription error.

61         22              Change: “management committee” to “Management
                           Committee”

                           Reason: Transcription error.

61         25              Change: “management committee” to “Management
                           Committee”

                           Reason: Transcription error.

62         5               Change: “poster” to “post”

                           Reason: Transcription error.


                                    -5-
 Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 41 of 45




Page       Line(s)
62         10              Change: “management committee” to “Management
                           Committee”

                           Reason: Transcription error.

63         9               Change: “management committee” to “Management
                           Committee”

                           Reason: Transcription error.

63         13              Change: “management committee” to “Management
                           Committee”

                           Reason: Transcription error.

64         8               Change: “compliance” to “Compliance”

                           Reason: Transcription error.

66         15              Change: “Uh-huh” to “Yes”

                           Reason: Transcription error.

72         10-11           Change: “boys club culture” to “boys’ club culture”

                           Reason: Transcription error.

72         13              Change: “boys club culture” to “boys’ club culture”

                           Reason: Transcription error.

72         21              Change: “Uh-huh” to “Okay”

                           Reason: Transcription error.

73         25              Change: “busting the boys” to “busting the boys’”

                           Reason: Transcription error.

74         12              Change: “I would like to” to “I would have to”

                           Reason: Transcription error.

75         3               Change: “busting the boys club” to “busting the boys’
                           club”

                                    -6-
 Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 42 of 45




Page       Line(s)

                           Reason: Transcription error.

75         17              Change: “busting the boys club” to “busting the boys’
                           club”

                           Reason: Transcription error.

77         15              Change: “about a boys club” to “about a boys’ club”

                           Reason: Transcription error.

83         11              Change: “Tabillo” to “Tableau”

                           Reason: Transcription error.

83         12              Change: “Tabillo” to “Tableau”

                           Reason: Transcription error.

83         13              Change: “Tabillo” to “Tableau”

                           Reason: Transcription error.

83         22              Change: “Uh-huh” to “Okay”

                           Reason: Transcription error.

91         6               Change: “Uh-huh” to “Yes”

                           Reason: Transcription error.

91         13              Change: “Uh-huh” to “Yes”

                           Reason: Transcription error.

92         9               Change: “Uh-huh” to “Yes”

                           Reason: Transcription error.

92         19              Change: “Uh-huh” to “Yes”

                           Reason: Transcription error.

94         13              Change: “pool” to “tool”

                                    -7-
 Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 43 of 45




Page       Line(s)

                           Reason: Transcription error.

97         14              Change: “Uh-huh” to “Yes”

                           Reason: Transcription error.

106        6               Change: “huh-huh” to “no”

                           Reason: Transcription error.

111        3               Change: “Uh-huh” to “Yes”

                           Reason: Transcription error.

115        20              Change: “head of HR’s chief of staff” to “Head of HR’s
                           Chief of Staff”

                           Reason: Transcription error.

116        24              Change: “HDCUs” to “HBCUs”

                           Reason: Transcription error.

119        5               Change: “global head of diversity” to “Global Head of
                           Diversity”

                           Reason: Transcription error.

123        12              Change: “Yeah” to “No”

                           Reason: Clarification.

124        10              Change: “DSG” to “ESG”

                           Reason: Transcription error.

124        21              Change: “Uh-huh” to “Yes”

                           Reason: Transcription error.

125        24-25           Change: “Part of our compensation team’s processes is
                           exactly what it says in this document. Each year” to “Part
                           of ELG’s process is that each year”


                                    -8-
 Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 44 of 45




Page       Line(s)
                           Reason: Clarification.

126        2               Delete: “, as it says in the document.”

                           Reason: Clarification.

126        10-11           Change: “I do not know the individual names of who does
                           it” to “ELG conducts this analysis”

                           Reason: Clarification.

126        14              Change: “heads of compensation” to “Heads of
                           Compensation”

                           Reason: Transcription error.

127        8-10            Change: “strong compensation team, and I have a lot of
                           faith in the senior leadership on that team, and have no
                           reason to believe otherwise” to “strong ELG team, and
                           have no reason to believe otherwise”

                           Reason: Clarification.

127        22              Change: “their processes” to “the processes”

                           Reason: Clarification.

127        23              Change: “how they approached” to “how the firm
                           approached”

                           Reason: Clarification.

128        15              Change: “It’s based on” to “ELG’s process is based on”

                           Reason: Clarification.

132        6               Change: “hear” to “share”

                           Reason: Transcription error.

134        11              Change: “Uh-huh” to “Okay”

                           Reason: Transcription error.

134        25              Change: “Uh-huh” to “Yes”

                                    -9-
 Case 1:10-cv-06950-AT-RWL Document 1157-4 Filed 01/07/21 Page 45 of 45




Page       Line(s)

                           Reason: Transcription error.

142        7               Change: “compensation team’s” to “ELG team’s”

                           Reason: Clarification.

143        10              Change: “the compensation team” to “the ELG team”

                           Reason: Clarification.

145        7               Change: “compensation team” to “ELG team”

                           Reason: Clarification.

148        8               Change: “Uh-huh” to “Yes”

                           Reason: Transcription error.

148        12              Change: “Uh-huh” to “Yes”

                           Reason: Transcription error.

151        12              Change: “Uh-huh” to “Okay”

                           Reason: Transcription error.

153        23              Change: “reflects as our compensation team” to “reflects
                           as our ELG team”

                           Reason: Clarification.

154        6               Change: “compensation team” to “ELG team”

                           Reason: Clarification.

154        23              Change: “compensation team” to “ELG team”

                           Reason: Clarification.

157        1               Change: “Uh-huh” to “Yes”

                           Reason: Transcription error.



                                   -10-
